ORDER
Tsoucalas, Senior Judge:
In accordance with the decision (May 8, 1997) and mandate (June 30, 1997) of the United States Court of Appeals for the Federal Circuit, Appeal Nos. 95-1437,-1450, remanding this case with instructions, it is hereby
Ordered that the judgment of this Court in D & L Supply Co. v. United States, 19 CIT 698, 888 F. Supp. 1191 (1995), affirming the redetermination on remand, entitled Iron Construction Castings From the People’s Republic of China, Final Results of Redetermination Pursuant to Court Remand, Slip Op. 93-245, and finding that the Department of Commerce, International Trade Administration (“Commerce”), properly used 92.74 percent as the best information available (“BIA”) rate for the 1990-91 administrative review is vacated; and it is further
Ordered that Commerce revise the 1990-91 BIA rate applied to D & L and U.V International et al., without relying on an antidumping rate that has been vacated as erroneous, and in a manner consistent with 19 U.S.C. § 1677e(c) (1988), and it is further
Ordered that Commerce will report the results of this remand to the Court within sixty (60) days of the entry of this order.